Case 1:19-mc-00236-RA Document 15-1 Filed 07/23/19 Page 1 of 3




EXHIBIT “1” CM/ECF Entry of Judge Linda T. Walker’s Order
                Case 1:19-mc-00236-RA Document 15-1 Filed 07/23/19 Page 2 of 3


King, Robert

From:                          ganddb_efile_notice@gand.uscourts.gov
Sent:                          Tuesday, July 16, 2019 3:10 PM
To:                            CourtMail@gand.uscourts.gov
Subject:                       Activity in Case 1:16-cv-04125-ODE-LTW Ponder v. Ocwen Loan Servicing, LLC et al
                               Order on Motion for Protective Order



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

The Court is now live on NextGen CM/ECF. To continue e-filing, all registered attorneys must have an
individual, upgraded PACER account. In addition, attorneys who registered for e-filing in this court
prior to April 15, 2019, must link their individual, upgraded PACER account to their legacy CM/ECF
account. Details may be found on our website.

                                              U.S. District Court

                                        Northern District of Georgia

Notice of Electronic Filing

The following transaction was entered on 7/16/2019 at 3:09 PM EDT and filed on 7/16/2019
Case Name:           Ponder v. Ocwen Loan Servicing, LLC et al
Case Number:         1:16-cv-04125-ODE-LTW
Filer:
Document Number: 158(No document attached)

Docket Text:
ORDER granting [112] Motion for Protective Order. Signed by Magistrate Judge Linda T.
Walker on July 16, 2018. (LTW)


1:16-cv-04125-ODE-LTW Notice has been electronically mailed to:

Alex Michael Barfield    alex.barfield@stantonlawllc.com, admin@stantonlawllc.com

Elizabeth J. Campbell   ecampbell@lockelord.com, Cynthia.Smith@lockelord.com

John Michael Kearns     john.kearns@lockelord.com, cynthia.smith@lockelord.com

John Philip Webb    jwebb@smithwelchlaw.com, adavis@smithwelchlaw.com

                                                        1
              Case 1:19-mc-00236-RA Document 15-1 Filed 07/23/19 Page 3 of 3

Mary Alexander Myers    mamyers@jonesday.com, jlaborde@jonesday.com, rreynolds@jonesday.com

Miranda Noel Hanley    mhanley@smithwelchlaw.com

Orion Gregory Webb     owebb@smithwelchlaw.com, smcguire@smithwelchlaw.com

Uchenna Ekuma-Nkama (Terminated) uchenna.ekuma-nkama@dentons.com, angela.monroe@dentons.com,
docket.general.lit.atl@dentons.com, lurlene.milner@dentons.com

1:16-cv-04125-ODE-LTW Notice has been delivered by other means to:




                                                 2
